ON MOTION FOR REHEARING.
On motion for rehearing appellant has suggested that section 10, Laws of Missouri of 1923, page 239, repeals section 6592, Revised Statutes 1919, by implication. It is true that section 10 enacts substantially the same provisions as section 6592, except that it does not provide that it shall be unlawful for the physician to issue the prescription without the name of the disease or malady for which the liquor is prescribed written thereon. It is generally held that there must be a plain, unavoidable repugnancy before the courts will hold that a later act of the Legislature repeals a former act by implication. If both acts can, by any reasonable construction, be construed together, both will be sustained. On the other hand, it is held that when the later act covers the whole subject of the earlier acts and embraces new provisions, and plainly shows that it was intended as a substitute for the earlier acts, and was intended to cover the whole subject, then it operates as a repeal by implication of all former statutes relating to the subject-matter even, if the former acts are not in all respects repugnant to the new act. It is plain that section 10 of the Act of 1923 is not inconsistent with the provision of section 6592, Revised Statutes 1919, requiring the name of the disease or malady for which liquor is prescribed to be written upon the prescription. If the statute of 1919 is repealed it is upon the theory that the later statute was intended to cover the whole subject and prescribe the only rule applicable to the subject-matter. It has been *Page 228 
held that where the later act expresses the extent to which it is intended to repeal prior laws, as by a clause repealing all laws in conflict therewith, it excludes any implication of a more extended repeal. [Great Northern R. Co. v. U.S., 155 F. 945, affirmed in 208 U.S. 542.]
Section 10 of the Act of 1923 did not repeal section 6592, Revised Statutes 1919, for two reason: First, the Act of 1923 did not purport to be a complete scheme for enforcing prohibition in the State of Missouri. It repealed certain sections of former acts and added certain new provisions which rounded out the legislative policy. Second, the Act of 1923 by section 29 thereof, specifically designated the former sections of the statute which were repealed, but did not designate section 6592 as one of the repealed sections. Expressio unius est exclusioalterius.
The contention of appellant that the effect of the opinion heretofore rendered in this case would be to permit a conviction of one who had obtained liquor upon a prescription without knowing that the prescription was invalid is without merit. There is nothing in the opinion which suggests that a blind man who obtained a prescription from a licensed physician and presented it to a licensed druggist might not make the defense that he was ignorant of the fact that the prescription was invalid and rely upon the presumption that it was properly issued; nor that a sick person might not rely upon his physician who had prescribed whisky as a remedy to file a proper prescription with a licensed druggist and assume, when the whisky was delivered at his sickbed, that the prescription had been properly filled by the druggist.
The motion for rehearing is overruled. Lee, C., concurs.